Citation Nr: 0945451	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-06 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial higher rating for undifferentiated 
schizophrenia, evaluated as 10 percent disabling from 
November 13, 1989, to December 3, 2001, as 50 percent 
disabling from December 4, 2001, to December 14, 2008, and as 
70 percent disabling since December 15, 2008.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to February 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which awarded service connection for 
undifferentiated schizophrenia and assigned a 10 percent 
rating, effective November 13, 1989, the date of claim, and a 
50 percent rating, effective December 4, 2001.  In a December 
2008 rating action, the RO awarded a higher rating of 70 
percent, effective December 15, 2008.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the claim remains in appellate status.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).

As an introductory matter, the Board notes that an increased 
rating encompasses all reasonable avenues to increased 
compensation, including extraschedular ratings and special 
monthly compensation.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Moreover, the record reflects that, during the 
pendency of this appeal, the Veteran was awarded a total 
disability rating based on individual unemployability due to 
a service-connected disability (TDIU) and thereafter filed a 
claim seeking an earlier effective date of November 13, 1989, 
for that TDIU rating, which was denied in an August 2009 
statement of the case.  The Veteran has not yet perfected an 
appeal of that denied claim.  Nevertheless, the Board 
observes that, in view of its decision to grant a 100 percent 
schedular rating for the Veteran's schizophrenia, effective 
November 13, 1989, all issues of extraschedular consideration 
and entitlement to an earlier effective date for a TDIU have 
now been rendered moot.  This will be addressed more fully 
below.


FINDING OF FACT

Since November 13, 1989, the Veteran's undifferentiated 
schizophrenia has been manifested by symptoms that are 
productive of total occupational and social impairment.  His 
service-connected psychiatric disability has also resulted in 
virtual isolation from the community and totally 
incapacitating psychoneurosis bordering on gross repudiation 
of reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.


CONCLUSION OF LAW

Throughout the pendency of this appeal, the schedular 
criteria for a 100 percent disability rating for 
undifferentiated schizophrenia have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.16(c), 4.132, 
Diagnostic Code 9204 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In this decision, the Board grants entitlement to an initial 
100 percent schedular rating for the Veteran's 
undifferentiated schizophrenia, effective from November 13, 
1989.  As such, no discussion of VA's duty to notify or 
assist is necessary.

II.  Entitlement to an Increased Rating

Background

Service connection for undifferentiated schizophrenia was 
granted by a November 2002 rating decision, at which time a 
10 percent rating was assigned, effective November 13, 1989, 
the date of claim, and a 50 percent rating was assigned, 
effective December 4, 2001.  The Veteran filed a timely 
notice of disagreement with the assigned ratings in November 
2003, and a December 2008 rating decision awarded a 70 
percent disability rating, effective December 15, 2008.  
Since the Veteran has continued his appeal of the initial 
assignments of disability ratings following the award of 
service connection, the Board will consider staged ratings, 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The pertinent evidence of record includes private and VA 
psychiatric treatment records, reports of VA psychiatric 
examinations conducted in December 2001, January 2005, and 
December 2008, Social Security Administration (SSA) records, 
and written statements from the Veteran's representative.  
Overall, that evidence reflects treatment for psychiatric 
symptoms including depression, social withdrawal, anxiety, 
memory and concentration deficits, confusion, sleep problems, 
nightmares, auditory and visual hallucinations, poor hygiene, 
thought dissociation, suicidal ideation, and occasional 
violent outbursts directed at others.

Additionally, the record establishes that the Veteran has not 
worked since October 1983, when he was struck on the head and 
beaten by assailants who were trying to rob him.  In this 
regard, the Board acknowledges the September 1984 SSA 
disability determination that the Veteran suffers from severe 
memory loss and other symptoms of mental retardation 
resulting from his civilian job injury.  However, as the 
symptoms attributable to that injury have not been clinically 
disassociated from his schizophrenia, the Board will consider 
all psychiatric symptoms in assessing the severity of that 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

Next, the Board observes that the Veteran's Global Assessment 
of Functioning (GAF) scores have ranged from a low of 28, as 
noted in a VA hospitalization record dated in January 2007, 
to a high of 70, as assessed in a VA inpatient treatment 
record dated in June 1996.  However, throughout the pendency 
of the appeal his overall GAF scores have generally fallen in 
the range of 41 to 50.  GAF scores reflect a patient's 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).  
A GAF score of 70 is consistent with some mild psychiatric 
symptoms (e.g., depressed mood and mild insomnia), while GAF 
scores of 41 to 50 denote serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
and a GAF score of 28 is indicative of behavior which is 
considerably influenced by delusions or hallucinations, 
serious impairment in communication or judgment, or an 
inability to function in almost all areas. 

A review of the Veteran's private and VA medical records 
reveals that he has received ongoing treatment since the late 
1980s for complaints of nervousness, suicidal ideation, and 
hallucinatory and delusional behavior.  Specifically, in a 
July 1992 letter, his private treating psychiatrist indicated 
that he had begun treating the Veteran in 1987 for a 
psychological condition initially characterized as hysteria 
with depression and later diagnosed as schizophrenia, chronic 
undifferentiated type.  Additionally, it was noted that since 
1987, the Veteran had exhibited marked depression and 
psychotic behavior, including thought disassociation and 
social dysfunction.  

In addition, a psychiatrist who evaluated the Veteran for 
purposes of obtaining SSA disability benefits in September 
1984 determined that while the Veteran was oriented to time, 
place, and person, and his short-term memory and judgment 
were not impaired, he displayed long-term memory and other 
cognitive deficiencies, including an inability to perform 
simple arithmetic, borderline personality traits, and poor 
adaptive functioning.  That psychiatrist further noted that 
the Veteran was unemployed and had no hobbies except for 
listening to the radio.  In a September 1984 Social Security 
disability determination, a different psychiatrist noted that 
the Veteran had a low frustration level, manifested by 
frequent losses of temper.  The record reflects that the 
Veteran was thereafter reevaluated for SSA disability 
purposes in 1987 and that his symptoms remained largely 
unchanged.  

Subsequent VA outpatient records reveal that in September 
1992, the Veteran was treated for complaints of "feeling 
bad," depression, and insomnia.  He indicated that he 
"could not shave, could not do anything, and did not feel 
like doing anything" in his current mental state.  A January 
1993 VA outpatient record noted that the Veteran's last 
psychiatric hospitalization had been in 1987 and that he had 
been on psychiatric medications since that time.  On mental 
status examination, the Veteran appeared alert and oriented.  
He denied current thoughts of suicide and homicide and 
hallucinations.  While his immediate short-term memory 
appeared intact, however, his long-term memory was found to 
be poor.

A VA hospital discharge summary dated in March 1995 noted 
that the Veteran had been admitted to triage because of 
increasing nervousness and difficulty sleeping, which his 
prescription psychiatric medications did not alleviate.  It 
was further noted that while the Veteran's GAF score was 65 
at the time of his hospital discharge, it had been 45 on 
entry.  During the course of his hospital stay, the Veteran 
reported that he and his wife were not getting along and that 
he had frequent thoughts of suicide but no active intent due 
to his religious beliefs.  Mental status examination revealed 
a "low" mood and circumstantial thought processes.  The 
Veteran was found to be alert and oriented.  He did not 
display any delusional behavior and his judgment had been 
deemed adequate.  However, he did exhibit poor concentration 
and memory problems, manifested by an inability to spell 
backwards and recall unrelated words five minutes after they 
were communicated to him.  

The record reflects that the Veteran continued to receive 
periodic VA treatment for his psychiatric problems through 
December 2001, when he was afforded a VA psychiatric 
examination.  At that time, he reported that he had been 
prescribed Haldol following a series of hallucinations in 
which he visualized Elvis, "an ape-like creature sitting in 
the doorway," and "gigantic bugs."  He also stated that he 
was continuing to take a regimen of other psychiatric drugs 
to treat his depression and insomnia, and that these 
medications were effective.  However, the Veteran indicated 
that he continued to experience frequent feelings of 
worthlessness and hopelessness, and guilt over "having been 
mean to his daughter" when she was a child.  The Veteran 
denied current suicidal or homicidal ideations, but 
acknowledged prior thoughts of suicide.  Additionally, the 
Veteran denied crying spells, but reported severe 
concentration and memory problems.  With respect to his 
occupational and social history, the Veteran indicated that 
he had not worked since 1983 and did not have any hobbies or 
interests outside of attending church.  He further indicated 
that he lived with his mother and younger brother, with whom 
he did not get along, and that his social interactions were 
otherwise minimal.  

On mental status examination, the Veteran displayed 
"symptoms of possible anxiety disorder including tremors in 
his upper extremities, some difficulty relaxing, frequent 
urination, distractibility, irritability, and impatience."  
A personality assessment inventory was inconclusive, and the 
VA examiner noted that this was likely due to the Veteran's 
reading difficulties, confusion, and carelessness.  Based on 
the results of the examination, the VA examiner diagnosed the 
Veteran with undifferentiated schizophrenia, in partial 
remission due to medication, and assigned him a GAF score of 
45, reflecting serious impairment.

The Veteran underwent an additional VA examination in January 
2005 in which he reported receiving ongoing VA outpatient 
therapy and medication for his schizophrenia and related 
symptoms.  That account was corroborated by a review of his 
VA medical records.  The Veteran indicated that since his 
December 2001 examination, two of his brothers had died and 
his mother had been placed in a nursing home.  He added that 
these events had exacerbated his depression and nervousness 
while placing on him the additional burdens of paying bills, 
cooking and cleaning the house, which he now inhabited by 
himself.  In this regard, the Veteran stated that his memory 
problems interfered with his ability to remember which bills 
to pay and that he only sporadically remembered to do chores.  
The Veteran further indicated that he had difficulty 
remembering "what day or date of the month it was," and 
that his only social interaction consisted of occasional 
visits to see his mother and even less frequent interaction 
with his grown daughter.  He denied any hobbies and 
reiterated that he had not worked since 1983 due to his 
mental problems.  

Mental status examination revealed an anxious mood and dull 
affect.  The Veteran did not manifest any active signs of 
delusions, hallucinations, or other psychotic behavior, but 
reported a history of seeing "weird objects in the house."  
His concentration was deemed poor and he exhibited marked 
memory and cognition problems.  Based on the results of the 
examination, the Veteran's diagnosis of chronic 
undifferentiated schizophrenia was continued and he was 
assigned a GAF score of 42.

The record thereafter shows that in December 2006, the 
Veteran was hospitalized after he had tried to commit suicide 
by slashing his wrists.  His GAF score on hospital entry was 
assessed at 28, indicating an inability to function in almost 
all areas.  Following the Veteran's discharge in January 
2007, his GAF score was measured at 55, and it was noted that 
this was the highest GAF he had exhibited over the previous 
year.  He continued to receive VA outpatient treatment on a 
monthly basis, and his GAF scores ranged from 50 to 55.  On 
mental status examination in October 2007, the Veteran was 
noted to have a euthymic mood and normal speech patterns, but 
displayed a constricted affect and cognitive skills that were 
found to be consistent with chronic thought disorder.

The Veteran was afforded another VA examination in December 
2008, in which he was noted to exhibit "multiple symptoms of 
schizophrenia," despite taking his medications as prescribed 
and keeping his monthly appointments for VA outpatient 
psychiatric care.  Additionally, it was noted that the 
Veteran had recently been treated for nonservice-connected 
physical ailments, including glaucoma, back and neck pain, 
and Parkisonian tremors.  The Veteran reported that he 
continued to live a solitary existence devoid of employment 
and hobbies.  He stated that he had difficulty remembering to 
bathe, brush his teeth, and cook, and that he had lost weight 
as a result of this impairment.  The Veteran further 
indicated that he relied on SSA disability benefits, adding 
that his ex-wife and daughter "had taken control of his 
benefits checks but that his psychiatrist [had] helped him 
get the control back."  Additionally, the Veteran stated 
that he currently had a "strained relationship" with his 
daughter.  He did not report any other social contacts and 
indicated that he regularly heard voices and experienced 
visual hallucinations.  He also reported ongoing sleep 
disturbances, severely impaired memory, and a history of 
suicidal ideation requiring hospitalization.  

On mental status examination, the Veteran was found to have 
an agitated, anxious, and depressed mood, with a flat affect 
and slow speech patterns.  He was easily distracted and 
displayed cognitive impairment and memory problems manifested 
by an inability to remember the current date, his birth date, 
or a series of three unrelated words after a period of three 
minutes.  Based on the results of the examination and a 
review of the claims folder, the VA examiner concluded that 
the Veteran had schizophrenia, with auditory and visual 
hallucinations, which was productive of total occupational 
impairment and interfered with his ability to maintain 
minimal daily living activities.  His GAF score was assessed 
at 45.

Following his December 2008 VA examination, the Veteran's VA 
treating provider submitted a February 2009 statement 
indicating that the Veteran's service-connected chronic 
undifferentiated schizophrenia rendered him "100 percent 
disabled from public employment" and added that "this has 
the been the case since at least 1989."

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally, 38 C.F.R. §§ 4.1, 4.2.

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether 'staged' 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate evaluations should be considered for 
separate periods of time, known as staged ratings).

During the pendency of this appeal, the regulations for the 
evaluation of mental disorders, including schizophrenia, were 
revised, effective November 7, 1996.  See 61 Fed. Reg. 52,695 
(Oct. 8, 1996).  Where the law or regulations governing a 
claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
Veteran's disability for periods preceding the effective date 
of the regulatory change, but must apply both criteria to the 
period after the effective date of the regulatory change and 
determine which is more favorable to the claimant. VAOPGCPREC 
3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As discussed below, the Board finds that the Veteran's 
service-connected schizophrenia has continuously warranted a 
100 percent schedular rating under the "old" rating 
criteria for mental disorders.  Therefore, only a discussion 
of those criteria is necessary and the "new" criteria, 
which took effect on November 7, 1996, need not be addressed.  

The "old" rating criteria provide for a 10 percent rating 
where there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  38 
C.F.R. § 4.132, Diagnostic Code 9204 (1996).

A 30 percent rating is warranted for a definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  Id.

A 50 percent rating is warranted were the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.

A 70 percent evaluation requires severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.

Finally, a 100 percent evaluation requires virtual isolation 
in the community, totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, or 
demonstrable inability to obtain or retain employment.  Id.  
Significantly, a 100 percent rating may be assigned under the 
above rating criteria as long as the Veteran meets any one of 
three listed criteria: total isolation; gross repudiation of 
reality; or unemployability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9204 (1996); Johnson v. Brown, 7 Vet. App. 
95, 96 (1994); see also 38 C.F.R. § 4.21 (1996).

The Board observes that in Hood v. Brown, the Court stated 
that the term 'definite' in 38 C.F.R. § 4.132 was qualitative 
in nature, whereas the other terms, e.g., 'considerable' and 
'severe,' were quantitative.  Hood v. Brown, 4 Vet. App. 301, 
303 (1993).  Thereafter, VA's Office of General Counsel 
issued a precedent opinion concluding that 'definite' was to 
be construed as 'distinct, unambiguous, and moderately large 
in degree.'  It represented a degree of social and industrial 
inadaptability that was 'more than moderate but less than 
rather large.'  The term considerable, the criterion for a 50 
percent evaluation, was to be construed as 'rather large in 
extent or degree.' VAOPGCPREC 9-93.  The Board is bound by 
this interpretation of the terms 'definite' and 
'considerable.'  38 U.S.C.A. § 7104(c).

Additionally, the Board notes that under 38 C.F.R. § 4.16 
(2009), previously provided in 38 C.F.R. § 4.16(c) (1996), 
when the only compensable service-connected disability is a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precludes the Veteran from securing or 
following a substantially gainful employment, the disability 
shall be assigned a 100 percent schedular evaluation under 
the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).  
In this case, the Veteran's sole service-connected disability 
is schizophrenia and he has been in receipt of a 70 percent 
disability rating since December 15, 2008, the date of the VA 
psychiatric examination in which he was found to be 
unemployable due to that psychiatric condition.  Thus, 
pursuant to 38 C.F.R. § 4.16(c) (1996), the Veteran has been 
entitled a 100 percent evaluation under Diagnostic Code 9204 
since at least December 15, 2008.  Id.  However, the Board's 
analysis does not end here, as the evidence of record 
provides for entitlement to a total schedular evaluation 
dating back to original date of claim for service connection.

As discussed above, the Veteran has been deemed unable to 
work due to his psychiatric problems since October 1983.  
Although the record reflects that he also suffers from 
nonservice-connected physical ailments, the Veteran does not 
contend, nor does the clinical evidence show, that those 
conditions have materially contributed to his 
unemployability.  Additionally, and most significantly, the 
December 2008 VA examiner expressly concluded that the 
Veteran's service-connected psychiatric disability was 
productive of total occupational impairment and his long-term 
VA treating provider submitted a February 2009 statement 
indicating that his schizophrenia has resulted in total 
impairment since at least 1989.

The Board finds that these opinions expressed by the VA 
examiner and VA treating provider regarding the Veteran's 
unemployability due to his service-connected schizophrenia 
are both probative and persuasive as they are consistent with 
the other clinical evidence of record.  Moreover, the Board 
considers it significant that the December 2008 VA examiner's 
opinion was based on his examination of the Veteran and a 
review of the pertinent evidence in the claims folder, while 
the February 2009 opinion was from the Veteran's long-term 
treating provider.  See Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  Furthermore, the Board has no basis 
to question their conclusions as there are no contrary 
medical opinions of record.

For the foregoing reasons, the Board finds that the weight of 
the evidence indicates that the Veteran's service-connected 
schizophrenia has rendered him demonstrably unable to obtain 
or retain employment since he first filed his claim for 
service connection on November 13, 1989.  Additionally, the 
reports of the Veteran's VA examinations reflect that he is 
virtually isolated from the community and regularly 
experiences auditory and visual hallucinations and other 
incapacitating psychoneurotic symptoms, with disturbed 
thought or behavioral processes, which are associated with 
almost all daily activities and result in a profound retreat 
from mature behavior, as manifested by his problems with 
personal hygiene and inability to perform daily living 
activities.  Accordingly, the Board concludes that throughout 
the pendency of this appeal, the Veteran has continuously met 
the criteria for at least one, if not all three, of the 
independent bases for which a 100 percent evaluation is 
warranted under 38 C.F.R. § 4.132, Diagnostic Code 9204.  As 
noted above, the Veteran need only establish that his 
schizophrenia satisfies the criteria for one of those three 
independent bases in order to qualify for a total schedular 
evaluation under the version of the regulations in effect 
prior to November 7, 1996.  See Johnson v. Brown, supra.

The Board is cognizant that since November 1989 there has 
been some evidence of periodic improvement of the Veteran's 
psychiatric symptoms with treatment and medication and 
corresponding GAF scores of 65 in March 1995, 70 in June 
1996, and 55 in June 2006 and August 2007.  However, those 
higher GAF scores have generally arisen only after hospital 
admissions for episodic worsening of the Veteran's 
psychiatric symptoms.  Moreover, as noted above, his overall 
GAF scores throughout the relevant appeals period have 
generally ranged from 41 to 50, and he also has been assessed 
with a markedly lower GAF of 28 following a suicide attempt 
in December 2006.  The Veteran's overall pattern of 
relatively low GAF scores, punctuated by episodes of even 
more severe symptoms and only temporary improvement following 
intense inpatient treatment, does not indicate that his 
psychiatric symptoms have improved to the extent that would 
warrant a less than total schedular rating for any period 
throughout the pendency of this appeal.

Accordingly, in the light of all of the evidence of record, 
the Board finds that the Veteran is entitled to a 100 percent 
disability evaluation effective from November 13, 1989.  See 
38 C.F.R. § 4.132, Diagnostic Code 9204.  See also Johnson v. 
Brown, supra.  All reasonable doubt has been resolved in the 
Veteran's favor.  As this represents a total grant of the 
benefits sought on appeal, no discussion of extraschedular 
ratings is warranted.


ORDER

Entitlement to a 100 percent rating for the Veteran's 
service-connected undifferentiated schizophrenia is granted, 
effective November 13, 1989, subject to the statutes and 
regulations governing the payment of monetary benefits.




________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


